Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lennell Dyehes appeals the district court’s order denying his self-styled “Motion to Dismiss for Lack of Territorial Jurisdiction!;.]” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Dyches, No. 8:06-cr-00136-JFA-1 (D.S.C. Apr. 9, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.